UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MAURICE CORTEZ PROCTOR,
Plaintiff-Appellant,

v.                                                                    No. 95-1937

MICHAEL J. MORRISSEY,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CA-93-811-AM)

Argued: July 18, 1996

Decided: October 1, 1996

Before MURNAGHAN and ERVIN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Henry Mark Stichel, PIPER & MARBURY, L.L.P., Bal-
timore, Maryland, for Appellant. Michael J. Morrissey, Richmond,
Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

This is a legal malpractice and fraud action brought under the
diversity jurisdiction by a federal prison inmate against a lawyer who
represented him at one time on the criminal charges that ultimately
led to his incarceration. Largely but not wholly because both parties
have proceeded pro se up until the taking of this appeal, the case is
in a procedural muddle. Though the merits have not yet been reached,
the case is before us now for the second time. It was originally dis-
missed by the district court, on the defendant's motion, for lack of
personal jurisdiction. On the inmate plaintiff's pro se appeal from that
dismissal we vacated and remanded with instructions to determine
whether, under 28 U.S.C. § 1406(a), transfer should be made in the
interest of justice to a district in which venue was proper and personal
jurisdiction could be exercised. Upon that remand, the district court
again dismissed the action without prejudice because the plaintiff
failed to appear to move for transfer. Because that order was entered
without proper notice to the inmate-plaintiff, we again vacate and
remand, this time with instructions to transfer the case under 28
U.S.C. § 1406(a), to another, identified district.

I

The facts and procedural history of the case--as reflected in the
pleadings and various motion papers constituting the present record--
are as follows.

In 1985, the appellant, Maurice C. Proctor, employed the appellee,
Michael J. Morrissey, then licensed as an attorney by the Common-
wealth of Virginia, to represent him in a pending federal criminal
action in the United States District Court for the District of Maryland
and, allegedly as well, in a pending state criminal action in the Circuit
Court for Baltimore City. At that point Proctor indisputably paid Mor-
rissey a retainer of not less than $25,000 and allegedly as much as
$87,000 to represent Proctor and some of his co-defendants in both
courts.

                    2
In the early stages of Morrissey's representation, it was revealed
that he was not licensed to practice in Maryland and therefore was
ineligible to represent Proctor in the state action. At about the same
time, his further representation in the federal action was terminated
by the United States District Court because of a found conflict of
interest.

In that situation, Proctor sought to recover a portion of his retainer
from Morrissey and to have Morrissey pay over a portion to Proctor's
newly-employed counsel. The exact details of what then transpired
are disputed by the parties, but the details are essentially irrelevant for
our purposes. It is undisputed that Morrissey failed to make promised
payments to Proctor's newly-retained counsel and, allegedly, to Proc-
tor, and that in the course of his dealings with them he made misrep-
resentations of his intentions and of other facts relevant to his ability
to pay. As a result of this conduct, Proctor lodged a complaint against
Morrissey with the Virginia State Bar which resulted in findings by
a district bar committee of misconduct which violated the state Code
of Professional Responsibility and referral of the charges of miscon-
duct to the State Bar Disciplinary Board. JA 33-35. While these
administrative charges were pending, Morrissey visited Proctor in the
federal prison where he was then imprisoned and prevailed upon him
to drop the State Bar charges in return for Morrissey's representation
of Proctor in collateral federal proceedings and (according to Proc-
tor's complaint) Morrissey's promise to repay him retainer fees still
owed. JA 12 (complaint); JA 73-74 (answer). According to Proctor's
unrebutted assertion, Morrissey never made any payments to him
thereafter and, when finally contacted after numerous failed efforts,
reported that the charges pending before the State Bar had been
dropped but that he was no longer a member of the Virginia bar and
could not help Proctor. JA 27 (plaintiff's opposition to motion to dis-
miss for lack of jurisdiction).

Proctor then brought this action against Morrissey, alleging legal
malpractice and fraud in his dealings with Proctor. Apparently having
been given both Washington, D.C. and Alexandria, Virginia,
addresses by Morrissey, see JA 14 (certificate of service), and assum-
ing that as a member of the Virginia bar Morrissey was then a resi-
dent of Virginia, Proctor filed the action in the United States District
Court for the Eastern District of Virginia, on June 18, 1993. Follow-

                     3
ing service of process upon Morrissey at the Washington, D.C.
address that had been provided by Proctor as an alternative to the
Alexandria, Virginia address, Morrissey entered a"special appear-
ance" on July 30, 1993, to object to the personal jurisdiction of the
district court. JA 22-23. While this jurisdictional objection was pend-
ing, Morrissey filed a motion to dismiss for failure to state a claim,
JA 38-39, a "plea in bar" based upon Virginia's two-year statute of
limitations applicable to fraud actions, Va. Code Ann. § 8.01-243
(Michie 1992 & Supp. 1996), JA 43-48, and, following an extension
of time to plead, an answer which, inter alia , reasserted his jurisdic-
tional objection, his objection that the complaint failed to state a
claim, and his statute of limitations defense. JA 70-76. In his jurisdic-
tional objections, Morrissey asserted that when the action was filed
on June 18, 1993, he did not reside anywhere in Virginia, but had at
all times since 1988 continuously resided in Washington, D.C. JA 22,
71.

When Morrissey's several motions came on for hearing, the district
court, accepting Morrissey's uncontested assertion that he was not a
resident of Virginia when the action was commenced, dismissed the
action without prejudice "because of lack of jurisdiction." JA 77
(order); 80 (Tr).

On Proctor's pro se appeal, we vacated and remanded. Our per
curiam opinion concluded:

          Because the district court failed to consider its authority
          [under 28 U.S.C. § 1406(a)] to transfer this case, we vacate
          the order dismissing this action and remand to the district
          court with instructions to determine whether transfer of this
          case is in the interest of justice.

No. 93-2570 (4th Cir. Jan. 6, 1995).

Upon remand, the district court entered an order on March 10,
1995, which

           ORDERED that counsel appear before this Court on Fri-
          day, March 31, 1995, at 10:00 a.m., for the purpose of deter-

                     4
          mining and scheduling any further proceedings in this
          matter.

No further notice of the nature of the March 31 proceeding was pro-
vided either party, and neither party made any submissions to the
court before the scheduled time for the conference. Morrissey
appeared in person at the March 31 proceeding; Proctor, still incarcer-
ated, neither appeared nor made any written submission. After hear-
ing an oral submission by Morrissey in which he urged dismissal of
the action, the district court, having earlier noted that Proctor "is not
back here today asking for a transfer" ruled from the bench that

          The thing was sent back here to consider transfer and I have
          considered transfer. The plaintiff hasn't asked for a transfer.
          And I am going to again dismiss this thing without preju-
          dice. And if he wants to file it in Maryland, he can.

JA 6,7. An order to that effect was entered, and this appeal by Proctor
followed. Because of the important procedural questions raised in a
case having colorable merit on the record now before us, we
appointed counsel for Proctor and directed briefing and oral argument
of the appeal.

II

Proctor challenges on two grounds the district court's order again
dismissing the action without prejudice for lack of personal jurisdic-
tion. He first contends that in doing so the court failed to follow this
court's mandate which, he claims, required the court to consider and
determine the question of transfer without regard to whether Proctor
affirmatively sought it. His second contention is that the order was
entered without proper notice to him that dispositive action might be
taken at the conference scheduled for March 31, 1995. We consider
these in turn.

A.

As Proctor points out, our remand did not expressly nor by neces-
sary implication condition consideration of the propriety of a

                     5
§ 1406(a) transfer on Proctor's seeking it by motion or otherwise.
And, as he further notes, when in the past we have intended to condi-
tion the consideration of such a transfer on party request for it, we
have known how to say so. See, e.g., Chung v. NANA Dev. Corp., 783
F.2d 1124, 1130 (4th Cir.) ("case is remanded to afford [plaintiff] an
opportunity to move for transfer . . ."), cert. denied, 479 U.S. 948
(1986); City of Virginia Beach v. Roanoke River Basin Ass'n, 776
F.2d 484, 489 (4th Cir. 1985) ("On remand, the district court should
either dismiss . . . or entertain a motion to transfer . . ."); O'Neal v.
Hicks Brokerage Co., 537 F.2d 1266, 1268 (4th Cir. 1976) ("case is
remanded to afford the appellants an opportunity to move for transfer
. . ."). Here, he therefore claims, our mandate on remand could only
be read to require consideration and ruling on the propriety of transfer
without regard to whether Proctor formally sought it. And, because
lower courts must be held to compliance with such clear and unequiv-
ocal mandates, see, e.g., Stamper v. Baskerville, 724 F.2d 1106, 1107
(4th Cir. 1984), the district court's failure to comply with the mandate
here requires vacatur of the dismissal.

We believe vacatur on that basis alone would not be warranted
here. While our remand did not expressly condition the court's con-
sideration of transfer on formal party request for it, neither did it
expressly require consideration sua sponte. That too could have been
made explicit, but was not. Under the circumstances, we think that in
deference to the special difficulties posed for district courts in han-
dling the claims of incarcerated pro se civil litigants, we should not
by finding legal error here require sua sponte consideration of action
favorable to such litigants in the absence of an express direction to
that effect. By this, we do not mean to suggest that sua sponte consid-
eration would not have been the wiser course here, only that we are
not prepared to find it legally compelled under the circumstances.

B.

That leaves the question whether the dismissal order was neverthe-
less improperly entered because of the lack of proper notice to Proc-
tor. We hold that it was.

The only notice given Proctor, either by the district court or Mor-
rissey, of the nature of the March 31, 1995, proceeding was the

                    6
court's order identifying its purpose to be that of"determining and
scheduling any further proceedings in this matter." No dispositive
motions were noticed for hearing; nor was it indicated that the propri-
ety of transfer would be considered pursuant to this court's mandate
on remand. Under the circumstances, it was error for the court to dis-
miss the action, though without prejudice, for lack of personal juris-
diction. The entitlement of pro se litigants to specific notice of the
pendency of proceedings in which dispositive action may be taken is
established in the summary judgment context by Roseboro v.
Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (required notice by
court), and, more generally, in respect of the pendency of "any dispo-
sitive or partially dispositive motion," by Local Rule 11(M) of the
Eastern District of Virginia (required notice by moving party). We
think the principle so established must be applied here. In the absence
of any such notice here by either the court or Morrissey as moving
party, the district court's order dismissing the action was prejudicially
erroneous and must, on that account, be vacated.

III

There remains the question of the appropriate remedy. There are
two basic options. We might again remand to the district court, this
time with a more explicit mandate for consideration--upon proper
notice--of the propriety of transfer. We conclude, however, that
under the circumstances, that is neither necessary nor in the interests
of justice. Considerations of judicial economy warrant instead our
determining the propriety of transfer directly and entering an appro-
priate mandate reflecting our determination. The record on appeal is
adequate to allow us to do so without further factual development,
and authority for doing so is provided by 28 U.S.C.§ 2106 under
which in exercise of our appellate remedial powers we may "direct
the entry of such appropriate . . . order . . . as may be just under the
circumstances." See also Bolar v. Frank, 938 F.2d 377, 379-80 (2d
Cir. 1991) (appellate court may transfer directly).

Under 28 U.S.C. § 1406(a), when a case is filed "laying venue in
the wrong division or district," a transfer to"any district or division
in which it could have been brought" may be ordered, as an alterna-
tive to dismissal, "if it be in the interest of justice." We have long
interpreted that statute to authorize transfer where personal jurisdic-

                     7
tion is lacking, even though venue might be properly laid. Porter v.
Groat, 840 F.2d 255, 257-58 (4th Cir. 1988) (transfer authorized
where personal jurisdiction lacking and venue improperly laid) (rely-
ing upon Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466-67 (1962).

Here, by Morrissey's admission, he was a resident of the District
of Columbia when this action was filed and when he was served there
with process. The District of Columbia district was, therefore a dis-
trict in which the action properly "could have been brought" to obtain
personal jurisdiction. See D.C. Code Ann.§ 13-422 (1996) (domicili-
aries amenable to personal jurisdiction "as to any claim for relief").
Hence, it is a district to which, under § 1406(a), transfer might be
made, "if it be in the interest of justice." And, we conclude that it
would be "in the interest of justice" to order transfer here rather than
to dismiss the action for lack of personal jurisdiction--for the follow-
ing reasons.

Of first importance is the fact that by providing an equitable tool
for avoiding, where fairly possible, the procedural impediments of
improper venue and defects in personal jurisdiction,§ 1406(a) reflects
a fundamental policy favoring adjudications on the merits over dis-
missals on those grounds. Porter, 840 F.2d at 257-58. Of next impor-
tance is the fact that Proctor's mistake in filing in the Eastern District
of Virginia is an excusable one under the circumstances. He filed
there in the reasonable belief that Morrissey, for whom he had an
Alexandria, Virginia, address, was then a resident of Virginia. Cf.
Nichols v. G.D. Searle & Co., 991 F.2d 1195, 1202 (4th Cir. 1993)
(no abuse of discretion in denying transfer where plaintiff's attorney
should have foreseen that personal jurisdiction could not be obtained).
Finally, and most critically, though the district court's dismissal on
jurisdictional grounds was "without prejudice," its practical effect
could be loss of the claim on the Virginia statute of limitations
defense that Morrissey has raised. Virginia law does not provide for
automatic tolling of limitations periods during a claimant's incarcera-
tion. See Almond v. Kent, 459 F.2d 200, 203 (4th Cir. 1972). And,
Morrissey contends that neither is equitable tolling available under
Virginia law to defeat the statute's bar here. To weigh the justice of
ordering transfer here, it is not necessary that we address the merits
of the limitations questions thus raised under Virginia law; it suffices
that they have been raised and might, for all that now appears, suc-

                     8
ceed. No comparable procedural bar would exist in the District of
Columbia district, for under District of Columbia law, which would
apply were transfer ordered, see Steorts v. American Airlines, Inc.,
647 F.2d 194, 197 (D.C. Cir. 1981), the applicable limitations period
would be tolled during Proctor's incarceration. See D.C. Code § 12-
302(a)(3) (1996); Brown v. Jonz, 572 A.2d 455, 456-57 (D.C. 1990)
(limitations period for malpractice claim against lawyer tolled during
plaintiff's incarceration). This suffices to warrant, in the interest of
justice, a transfer to the United States District Court for the District
of Columbia where, per 28 U.S.C. § 1406(a), it"could have been
brought." See Porter, 840 F.2d at 258 (transfer ordered to avoid limi-
tations bar).

Accordingly, we will vacate the district court's order dismissing
the action for lack of personal jurisdiction and remand with instruc-
tions to transfer the action to the United States District Court for the
District of Columbia for further proceedings in that court.*

SO ORDERED
_________________________________________________________________
*By ordering transfer, we imply no view on the merits of Proctor's
claim or Morrissey's limitations or other pleaded defenses. Nothing more
is implicit in our determination that transfer is warranted than that, as
earlier noted, the claim is sufficiently colorable (not facially frivolous)
that its fair prosecution in a proper federal forum should be allowed.

                     9